Citation Nr: 1440296	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945 and from February 1946 to November 1949. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board reopened the Veteran's claim for service connection for a back disability and remanded that issue for additional development in January 2014.

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 videoconference hearing, and a transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is at least as likely as not that the Veteran's lumbar spine disability, characterized as lumbosacral degenerative discogenic disease, is related to his military service.  


CONCLUSION OF LAW

Service connection for a back disability, characterized as lumbosacral degenerative discogenic disease, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as degenerative arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a), which includes degenerative arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is seeking entitlement to service connection for a back condition, which he has attributed to an in-service injury.  Specifically, the Veteran claims that he injured his back when he was thrown into a railing when the ship he was stationed on, the USS YMS-57, collided with another ship in 1944.  He has also testified that his back was injured in a 1944 accident when he was hit by a car. 

In support of his claim, the Veteran has submitted a sworn statement from a shipmate, L.S., who testified that he was with the Veteran when he was hit by a car and witnessed the incident. L.S. also testified that the Veteran complained of back problems in the days following the collision between their ship and another vessel. Also of record are the deck logs of the USS YMS-57, which show that on January 20, 1944, while surrounded by heavy fog, the vessel was struck by a merchant ship on the port bow. 

While the Veteran's service treatment records are negative for any complaints of or treatment for a back condition, the Board finds the Veteran's account of his in-service injuries to be consistent, credible, and supported by corroborating evidence. 

The Veteran has submitted a September 2007 letter from his chiropractor, T.C., who opined that based on an assessment of the Veteran's medical records stemming from his service in the Armed services, history, prolonged subjective complaints, objective findings, radiographic analysis and other test results, it was evident from a standpoint of medical certainty that the Veteran's current low back disability "did result from overuse and heavy strain type injury as related to his Armed Services Career."  The diagnoses were sclerotic changes of L5-S1 vertebral structures; chronic lumbalgia accompanied by sciatic neuritis; and diffuse degenerative disc disease throughout L5-S1 vertebral articulation.  The examiner noted the Veteran's complaints of low back pain in service and intermittently since that time including treatment in his office for the previous twelve years as adequate evidence of continuity of treatment for back pain since discharge and supportive of his positive nexus opinion.

In February 2009, the Veteran was afforded a VA examination of his back condition.  The examiner concluded that the Veteran's current low back disability, characterized as a lumbosacral degenerative discogenic condition, was unrelated to service, based on the absence of any documentation of the Veteran's injuries in his service treatment records.  However, this opinion was determined to be inadequate.  The failure to consider the Veteran's credible lay statement regarding matters to which he is competent to testify, such as an in-service injury, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service").

Accordingly, the Board remanded the claim for a supplemental opinion from the same examiner.  In April 2014 the same examiner provided a supplemental opinion confirming the previous opinion and noting, among other things, that there was no chronicity of treatment as the Veteran was seen in 1998, 2003, and 2004 and did not have complaints of back pain.  The April 2014 addendum opinion is based on an inaccurate factual premise, as the record shows the Veteran was seen for lumbosacral strain in March 1968.  See also July 1982 letter from R.A. Gardea, M.D. (stating he had seen the Veteran for chronic low back pain since 1967 and noting a history of back pain dating back to 1944 in the Navy when his ship was rammed by a liberty ship and history of intermittent back pain since then); November 1979 letter from John Thomas, M.D. (noting that the Veteran had been under his care for low back pain since 1975). Moreover, he has been pursuing his service connection claim for a back disability since the 1970s and has been asserting that he has a back disability all this time.  Therefore, in contrast to the examiner's assessment, the Veteran has actually established chronicity of symptoms over the years.   

The essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not continuous treatment for the symptoms.  If an examiner renders a negative opinion based on the absence of treatment or complaints in service or since service, and 1) there is competent lay evidence of in-service incurrence or continuity of symptomatology since service, and 2) the Board has found the lay evidence credible, then the opinion is based on an inaccurate factual premise because there is evidence of in-service complaints and/or post-service complaints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 

The Board finds that the Veteran statement's concerning his in-service injuries to be consistent, credible, and supported by corroborating evidence.  In addition a chiropractor has attributed the Veteran's current back disability to his strain injury.  Accordingly, resolving all doubt in the Veteran's favor, service connection for a back disability, characterized as lumbosacral degenerative discogenic disease, is warranted.

The Veteran's claim has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for a back disability, characterized as lumbosacral degenerative discogenic disease is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


